Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 04/27/2021 has been considered by the Examiner and made of record in the application file.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 10 and 19 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s amendments and remarks (please see pages 8-10) filed on 04/05/2021. 
	Regarding claim 1, In addition to Applicant’s amendments and remarks filed on 04/05/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…wherein the information of the period of the SPS service or the SPT service is an index of a period set, and the period set is pre-configured by a protocol; and
	transmitting, by the first D2D device, the data packet to a second D2D device.”, in conjunction with other claim elements as recited in claim 1, over any of the prior art of record, alone or in combination.
	Regarding claim 10, In addition to Applicant’s amendments and remarks filed on 04/05/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…wherein the information of the period of the SPS service or the SPT service is an index of a period set, and the period set is pre-configured by a protocol; 
acquiring, by the second D2D device, the first SA information from the data packet; and
	acquiring, by the second D2D device, the information of the period of the SPS service or the SPT service from the first SA information.”, in conjunction with other claim elements as recited in claim 10, over any of the prior art of record, alone or in combination.
	Regarding claim 19, In addition to Applicant’s amendments and remarks filed on 12/30/2020, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…wherein the information of the period of the SPS service or the SPT service is an index of a period set, and the period set is pre-configured by a protocol; and 
	transmitting the data packet generated by the generation module to a second D2D device.”, in conjunction with other claim elements as recited in claim 19, over any of the prior art of record, alone or in combination.
Therefore, claims 1-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645